DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 14, 15, 17, 18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 9,425,304 B2 in view of Adler et al. 5,252,848.  Zhang discloses (see, for example, FIG. 1B) an LDMOS transistor 100B comprising an epitaxial layer 106, substrate 102, gate structure 115, body region 170/109, drift region 111, source region 104, first insulating layer 112, shield conductor layer 114, first conductive path 120/121, and body contact region 175.    The first conductive path 120/121 sequentially passes through said shield conductor layer 114, said first insulating layer 112, said source region 104, said body region 170/109, and said epitaxial layer 106 to connect said source region 104 with said substrate 102, and electrically connect said shield conductor layer 114, said source region 104.  The first conductive path 120/121 passes through a protruded sidewall of said shield conductive layer 114 as the shield conductive layer 114 protrudes horizontally from the vertical portion of the shield conductive layer 114.  In FIG. 1B, Zhang discloses the first conductive path 120/121 sequentially passing through a vertical “portion” of said shield conductor layer 114.  Even though the length of the “portion” of the shield conductor layer 114 is greater than its width, the “portion” may still be defined as vertical as it still contains a vertical structure.  The vertical portion is adjacent to a lateral portion of said shield conductor layer 114 above said gate structure 115.  “Adjacent” is a broad term and Webster’s Dictionary defines “adjacent” as not distant or nearby.  In this case, in .
Zhang does not disclose said first conductive path is in contact with a side wall of said first insulating layer, and said source region is isolated from said shield conductor layer by said first insulating layer.  However, Adler discloses (see, for example, figure) an LDMOS comprising a first insulating layer 24/26 that isolates the source region 17 from a shield conductor layer 27.  A first conductive path 29 is in contact with a sidewall of said first insulating layer 24/26.  It would have been obvious to one of ordinary skill in the art to have said first conductive path is in contact with a side wall of said first insulating layer, and said source region is isolated from said shield conductor layer by said first insulating layer in order to prevent contaminants from affecting the operation of the transistor and also to provide stress relief.  
Regarding claim 15, see, for example, FIG. 1B wherein Zhang discloses a second insulating layer 116, and a drain region 108.
Regarding claim 17, see, for example, FIG. 1B wherein Zhang discloses said first conductive path 120/121 extending from said second insulating layer 116 toward said substrate 102, through said shield conductor layer 114, said first insulating layer 112, said source region 104, said body region 170/109, and said epitaxial layer 106 sequentially to said upper surface of said substrate, to electrically connect said shield conductor layer, said source region and said substrate.
Regarding claim 18, see, for example, FIG. 1B wherein Zhang discloses a portion of said first insulating layer 112 located on said drift region 111 is exposed through said shield conductor layer 114.

Regarding claim 22, see, for example, FIG. 4I wherein Zhang discloses a source electrode SOURCE.

5.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 9,425,304 B2 as applied to claims 14, 15, 17, 18, 20, and 22 above, and further in view of Yin et al. US 2001/0028095 A1.  Zhang does not clearly disclose a gate dielectric layer, gate conductor, silicide layer, and a fourth insulating layer.  However, Yin discloses (see, for example, Fig 6) a gate stack comprising a gate dielectric layer 16, gate conductor 18, silicide layer 20, and a fourth insulation layer 24.  It would have been obvious to one of ordinary skill in the art to have a gate dielectric layer, gate conductor, silicide layer, and a fourth insulating layer in order to have a gate electrode with adequate conductivity and protection in a LDMOS transistor.

6.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 9,425,304 B2 in view of Adler et al. 5,252,848 as applied to claims 14, 15, 17, 18, 20, and 22  above, and further in view of Xu et al. US 2007/0034942 A1.  Zhang in view of Adler does not disclose a body contact region having said first doping type and located in only said substrate.  However, Xu discloses (see, for example, Fig. 2) a LDMOS transistor 100 comprising a body contact region 136 having a first doping type and located in only said substrate 112.  It would have been obvious to one of ordinary skill in the art to have a body contact region having said first doping type and located in only said substrate in order to have a low resistance contact between the source and substrate which improves the Rds-on.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 14, 15, 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also see the 103 rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
June 1, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815